DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  line 1, “13” should be changed to --15--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaser, US Pub. 2014/0183269 in view of Vans OS et al, US Pub. 2016/0358167.
Glaser discloses a communication device comprising: a card 100 which provides payment options based on venue; the user of card 100 typically uses a particular form of payment 
Glaser discloses determining the venue where the user is present and provides feedback based on the venue and uses communication between a user mobile phone and the card, but fails to disclose that the mobile user and/or the card includes a motion sensor for detecting the card 
Van OS et al disclose a user for loyalty account and private label accounts comprising: a personal electronic device 500 which can include various sensors, such as GPS sensor 532, accelerometer 534, directional sensor 540 (e.g., compass), gyroscope 536, motion sensor 538, and/or a combination thereof, all of which can be operatively connected to I/O section 514 (see par. 0222).
In view of Van OS et al, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the system of Glaser to include motion sensor and GPS sensor in order to determine the current location of user card and determine the user specific movement in order to provide the appropriate feedback on a timely manner. Such modification would facilitate and provide an alternate means for determining the location and venue so that the appropriate feedback is provided to user. Therefore, it would have been obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,055,700 (hereinafter ‘700 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader recitation of the ‘700 Patent. For instance, in claim 1 of the current invention and in the ‘700 Patent, the applicant claims:

Patent No. 11,055,700
A computer-implemented method comprising: detecting when a payment card is in a retail establishment by establishing communication between the payment card and a real-time position tracking system in a mobile computing device carried by an individual carrying the payment card; determining whether one of a plurality of accounts linked to the payment card has been used in one or more prior purchasing transactions in the retail establishment by searching a database of prior purchasing transactions, the database residing on the payment card; detecting, by a motion detecting sensor embedded in the payment card, movement of the payment card with respect to the individual carrying the payment card while the payment card is in a carrying device carried by the individual; and providing, by the payment card, haptic feedback and visible feedback to the individual carrying the payment card, wherein the visible feedback comprises illuminating 



Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-20 of the ‘700 Patent as a general teaching for a feedback card, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘700 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘700 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
Allowable Subject Matter
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a system and method for providing feedbacks to users which includes detecting when a payment card is in a retail establishment, determining whether one of a plurality of accounts linked to the payment card has been used in one or more prior purchasing transactions in the retail establishment, detecting movement of the payment card with respect to the individual carrying the payment card while the payment card is in a carrying device carried by the individual and providing haptic feedback and visible feedback to the individual carrying the payment card, wherein the individual carrying the payment card carries an additional payment card, and further comprising the step of providing, by the additional payment card, negative feedback when a motion detecting sensor embedded in the additional payment card detects movement of the additional payment card with respect to the individual carrying the additional payment card while the additional payment card is in the carrying device carried by the individual, the negative feedback indicating that the additional payment card has not been used in one or more prior purchasing transactions in the retail establishment. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tunnell et al (US 2018/0018704) teach a preference driven advertising system and method. Marshal (US 2003/0233278) disclose a method and system for tracking and providing incentives to individuals.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876